Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 1 of 42

Detail by Entity Name 10/9/20, 11:05 AM

  

ee we
i

Deparimentof State / Division of Corporations / Search Records / Search by Eniliv Name f

 

Detail by Entity Name

Florida Profit Corporation
UNITED STATES CORPORATION COMPANY

Edling information

Document Number 100009
FEVEIN Number XX-XXXXXXX
Date Filed 07/15/1925
State FL

Status ACTIVE

Principal Address

261 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Changed: 04/27/2018
Mailing Address

201 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Changed: 04/27/2018

Registered Agent Name & Address

THE PRENTICE-HALL CORPORATION SYSTEM, INC.
1201 HAYS STREET
TALLAHASSEE, FL 32301

Name Changed: 02/02/1994

Address Changed: 04/22/2005
Officer/Director Detail

Name & Address

Title President, Director

 

 

TATA Tar PAA

hitp://search sunbiz.org/inquiry/CarporationSearch/SearchResul...s%20CORPORATION%20CGMPANY &listNameOrder=UNITEDS TATES% 201000090 Page tof 5
Detail by Entity Name Case 20-40375-KKS Doc 1-16 Filed 10/14/20 Page 2 of 42 10/9/20, 11:05 AM

WARK HL, KULIAVIAN
251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Title Secretary

MASSIH II, GEORGE A.
251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Title Treasurer
FORTUNATO, JOHN, Jr.

251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Annual Reports

Report Year Filed Date
2018 04/27/2018
2019 04/24/2019
2020 04/24/2020

Document images

 

View image |

View image in POF

 

     
   

 
    
  

format

ANNUAL REPORT A
View
Wiew image

D2/24/3004 STATEMENT

 

 

01/22/2008 -- ANNUAL REPORT View lenage in PDE
O18/2002 -- ANNUAL REPORT View image in Pf

22/06/2001 -- ANNUAL REPORT View image in

 

 

 

naan AROAISEAS cet eaceyt Viheat Gee mae ee FRIAS €,

http: //search.sunbiz.org/inquiry/CorporationSearch/SearchResul...%20CORPORATION%20C OMPANY&listNameOrder=UNITEDSTATES% 207000090 Page 2 of 5
Detail by Entity Name

 

SUI Pt wets WHEE TH

Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 3 of 42

 

04/20/1998 — ANNUAL REPORT
04/23/4907 —- ANNUAL REPORT

D208 985 -- ANNUAL REPORT

 

16 ANNUAL REPORT

OFIOTA98S — SNNUAL REPORT

OS/18i4987 -- ANNUAL REPORT

 

| ANBIAL REPORT

 

 

 

7 -- ANNUAL REPORT

OUOGMSTE — ANNUAL REPORT

 

(S4o77 -- ANNUAL REPORT

03/22/1978 — ANNUAL REPORT
OUN44S75 — ANNUAL REPORT
OWOSMO74 -- RA CERTIFICATE
OB/O7 TET 4 — RA CERTIFICATE

OG or sre — ANNUAL REPORT

 

View im

 

View int

 
 
  
  

 

View image in PBF format

 

View i

View #

View | image PDF

View image Inf

View image inf

View image in PIF format

View im

  

View iz

 

Aiea
Vie iy

  
 
  

View

View tn

View image in POF format

 

 

View image in

 

 

 

View image in PD
b

   

 

 

View jinage in PDI

    

View imag

: a8

hitp://search.sundiz.org/inquiry/CorporationSearch/SearchResul...%20CORPORATION% 20COMPANY &listNameOrder=UNITEDSTATES% 201000090

70/9/20, 14:05 AM

 

Page 3 of 5
Detail by Entity Name Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 4 of 42 40/9/20, 11:05 AM

 

OSS 53 - ANNUAL REPORT flay |

 

   

View image in

View A IMNage if

  

 

OBO TN037 -- ANNUAL REPORT

1936 -- ANNUAL REPORT

 

CSS S84 -- ANNUAL REPORT

S/06/1933 -- ANNUAL REPORT

 

DSM 8/1932 -- RA CERTIFICATE

 

 

oof gg0 — RA CERTIFICATE View im age in PDF format

 

 

28/1927 — RA

 

 

 

ATE View ‘tage in | BE fort

http://search.sunbiz.org/inquiry/C orporationSearch/SearchResul...%20CORPORATION%Z0COMPANY &listNameOrder=UNITEDS TATES% 201000090 Page 4 of 5
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 5 of 42

 

SOOOd2S 55")

 
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 6 of 42

 

ua

Bie
SicED STATES CORPORATION

a + we Re

 

 
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 7 of 42

 

OBRTIFIGATE OF L[RCORPORATION

 

a
ees.
pie eG oF
© GAM OU . —_
Sess oe
KX wh Te UNITED STATES OORPORATION COMPANY
ks ts ¥ a? / :
WLS we aT ; . ;
Week? Shen ~ naan QQ0CO-ee=—

1. The name cf the corporation is
UNITED: STATES GORPORATION COMPINY- ;
2, The nature of the business and the objects and

 
 
 
 
 
 
 
 
 
 
 
 
  
 
 
 
 
  
  
 
 

purposes proposed to be transacted , promoted or carriad on

by the corporation are 45 follows:
To prepare or cause to be prepared and procure to

be filed, recorded, registared, published, issued or granted,

4n, scoordarce with law, articles or certificates of incorper-

A
ation, applicatione for Latters patent, charters and other

' Instruments relating to the incorporation and organization

. of cer, orations and soint stocn oompanl es »

i To prepare or cause to be prepared and procure to

‘ be filed, recorded, registered, published, issued. or granted,

cortificates, reports, statements, applications for licenses

to de business or other inatrumente in relation to domestics

ané foreign corporations, companies or associations.
To provide and maintain domiciliary and other of-

. fices and facilities for corporations, companies. and sassocila~
‘ tions, and to act aa agent in charge thereof and upon whom

any official notices to any such scorpora-

. procsas against of
given, and for

PEO, Company 97 or.. sasooiation may be served or

poe

“ay otner lawful purpose.
To. act as the ‘fiscal or tranefer agent of, or ree

‘giatber of the stock or securities “ssued by any public or
eae corporations and: in euoh’ capacity t to receive, an} disq|

es a * ” 2 mew, a sa . ave
boos i cee hey wot A . 7? ae ra ve 7
‘
‘

aoa

Ce Ad pit etna ore Renee

*

 

cg bo ye : . os
rent e “ ote Sa Sf Moe

eo CTT a ate - wn ee
te re a aa tel ee a eal el
newts . soa thf,

 
Siem gage re pe see

 

Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 8 of 42

‘purse money, to transfer, register, countersign, issue and

deliver certificates of stook, bonds or other evidences of
indebtedness, and to act as agent of any corporation, foreign
or domestic, for any jawful purpoas.

fo carry on the business of an appraisal and andit
company and in comnection therewith to make examinations and
appraisals of the business and property of corporations and
individuals, to examine and audit their bocks and accounta,
and to make reports and certificates in respect thereof.

To publish and deal in books, periodicals, pate
phlets, legal forms and blanks of all kinds.

fo acquire by purchase or otherwise, and to hold
for invastment or otherwise to use, seli, lease or dispose of
real estate and real property, and any interest, eatate or
rights therein.

> goquire by purchases subvacription or otherwise
and to hoid for investment or otherwise; and to use, sell or
disposes of shares of stook, bonds or amy other obligations

or securities of any corporation, domestic or foreign; to aid

_4n any manner any corporation whose shares of stock, bonds

or other obligations are held or in any manner guarantecd by

' ghe company, or in which the company is in any way interested ;

- an@ te do any other acts or things for the preservation, pro-

tection, improvement or enhancement of the value of any such
shares of atook, bonds or other obligations, or to do any
acts or thinge designed for any such purpose; and while

. Owner, of any. such share’ of gtook, bonds or other obligations,
Lt. “exercise all the rights, powers and privileges of owner-
; ship thereof, and to exercise any and all voting powers
thereon.
To acquire by purohase or otherwise, and to hold, ..

OWN, Uso, grant licenses 4n respest to, oF otherwise turn 40

|

i

[

“2- , . C

 
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 9 of 42

 

 
 
 
 
 
 
 
 
  
 
 
  
 
 
  
  
  
  
 
 
  

‘ account or dispose of any copyrights, trademarks, inventions

patent rights and letters patent of the United States or of
any other country.

whe business of the corporation is from time +o
time to do any one or more of the acts and thiigs herein set
forth; and it may conduct business in the State of Florida,
other states, the District of Columbia, the territories and
solonies of the United States and in foreign countries, have
one or more offices out of the State of Florida, and held,
purchase, mortgage and convey real and personal property with-

in or without of the Stats of Florida.

3, The maximum number of shares which this corpor-
ation is authorized to have outstanding at any time is ONE

HUNDRED (100), each of which shares shall have a par value

of ONE HUNDRED DOLLARS ($100. )

4, The amount of capital with which the corpora~

tion will begin business is FIVE HURDRED DOLLARS ($500. )
5, The corporation ie to have perpetual exist-
ONC.

6, The principal office of the corporation chall

bea located in the Centennial Building, Tallahassee, Leon Coun-

ty.
7, The number of directors shall be three (3}

8, The nemes of the diresotors who shail hold office

for the first year of the corporation's existence, or until

|

.
t
:
i
I
:

their successors are elected end have qualified and their

post-office addresses are as follows:

- eee
fe

oo
a

 

 
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 10 of 42

 

BAMES POST-OFFICE ADDRESSES

HARRY 0, COUGHLAN 256 BROADWAY, NEW YORK, N. Y.
. SAMUEL B, HOWARD 150 BROADWAY, NEW YORK, N. Y.

ARTHUR W. BRITTON 150 BROADWAY, NEW YORK, ¥.Y.

9. The names and post-office addresses of the sub-

‘goribers of this certificate and the number of shares of

‘ gtook which seoh agrees to take are as follows?

NAMES POST-OFFICE ADDRESSES NO. OF SHARES

LOUIS HR. GUNTHER 150 BROADWAY, NEW YORE, N.Y. 2

SANUBL BB. HOWARD 150 BROADWAY, NEW YORK, N.Y. 2

ARTHUR W. BRITTON 160 BROADWAY, NEW YORK, N.Y. 1

10. The directors and ateckholders shall have power

to hold their mestinga and to have one or more offices and

+o keep the books of the corporation {except the original

or duplicate stook ledger) outside of the State of Florida,

at auch place or places as from time to time may be dest ¢nated

by the By-Laws or by resolution of the Board.

fhe directors shall also have powsr, without the

gasgent or vote of the utockholders, t> make and alter by~«lLare

of the corporation; to fix the times for the declaration and

payment of dividends; and to fix amd vary the amount to be
_peserved as working capital; to determine the use and dis-

position of any surplus o. net profits over and above the

capital stock paid Any and in their discretion the directors

‘ay use and apply any such surplus or accumulated profits in

_ purohasing or acquiring the bonds or other obligations or

, Shares of the capital stook of the corporation to such extent
| 4n such manner and upon such terma as the directors shall
| adem expedient; but sharea of such capltal stock ao purchased |
| or scquired may be resold tunless such shares shall have been
‘petired for tha pirpoge of deorsasing the corporation's cape —

ital stook as provided by law.

 

+
4

.
ne as!

a a :
See Wa akg *
ane oF Pen he Ea SMe Eh

we
abl
 

Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 11 of 42

Sree

o : :
I to esr

WE, THE UNDERSIGNED, being each of the original
ubsoripers to oapital stock hereinbefore named, do hereby
associate tor the purpose or establishing a corporation pur-

suant to the Corporation Law, State of Florida, 1925.

«75s

   

i8 PRESENUVE OF:

 

STATE OF NEW YORK, COUNTY OF NEW YORK, July 7th;
A. De; 1925, personally appeared betore me, a Notary Public
in and for New York Gounty, duly suthorized to take acknoy-
ledgmenta, LOUIS H. GUNTHER, SAMUEL B. HOWARD and ARTHUR
W. BRITION, to me knowm and known to me to be the persons
described in and who executed the foreroing instrument, who
each acknowledged to me that he executed the aame freely and
voluntarily as and for his act and deed for the uses and
purposes therein expreased.

WITNESS my hend and official aeal the day and year
in this certificate first above written, at New York, Yeyr

York Gounty, New York,

sail CG. Heel,

 

Leena ee peor

tat

a
.

rarer reek cancers Mi i
pee eer Se a A td

ead a

i,

 
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 12 of 42

Detail by Entity Name 10/9/20, 11:03 AM

  

Denariment of Stele / Division of Corporations / Search Records / Search by Entiy Name |

 

Detail by Entity Name

Foreign Profit Corporation
CORPORATION SERVICE COMPANY

Filing Information

Document Number P26505

FEVEIN Number XX-XXXXXXX

Date Filed 10/19/4989

State DE

Status ACTIVE

Last Event CORPORATE MERGER
Event Date Filed 06/06/2018

Event Effective Date NONE
Principal Address

291 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Changed: 04/27/2018
Mailing Address

251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Changed: 04/27/2018
Registered Agent Name & Address

The Prentice-Hall Corporation System, inc.
1201 HAYS STREET
TALLAHASSEE, FL 32301

Name Changed: 05/01/2017

Address Changed: 05/01/2017
Officer/Director Detail

Name & Address

 

http: //search.sunbiz.org/Inquiry/CorporationSearch/SearchResult...ORPORATION%Z0SERVICE%20C OMPAN Y&listNameO rder =SERVICE% 207400780

 

Page tof 4
Detail by Entity Name Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 13 of 42 10/9/20, 11:03 AM

Title Director, President

WARD ill, RODMAN
251 LITFLE FALLS DRIVE
WILMINGTON, DE 19808

Title Treasurer

FORTUNATO, JOHN, Jr.
251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Title Secretary

MASSIH , GEORGE A., Ill
297 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Title Director

BURKICK, LALOR
251 LITTLE FALLS DRIVE
WILMINGTON, DE 719808

Title Director

BUTLER, DOUGLAS R.
251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Title Director

BUTLER, JEFFREY D.

251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808
Title Director

DONOHUE, MICHAEL F., IV
251 LITTLE FALLS DRIVE

WILMINGTON, DE 79808

Title Director

 

 

SANTORA, WILLIAM A.

http://search.sunbiz.org/inquiry/CorporationSearch/SearchResul...ORPORATION% 20SERVICE%20COMPAN YalistNameOrder=SERVICE% 201400790 Page 2 of 4
Case 20-40375-KKS

Detail by Entity Name

201 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Title Director

STANFORD, MARJORIE
251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Title Director

UPADHYAY, SUKETU P.
251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Title Director

WINN, BRUCE R.

251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808
Title Director

BUTLER, LISA

251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

Annual Reports

Report Year Filed Date
2018 04/27/2018
2019 04/24/2019
2020 04/24/2020

Document Images

B4/24/2020 -- ANNUAL REPORT

04/24/9045 -- ANNUAL REPORT

O8/08/2018 -- Merger

 

 

 

OSG i207? - AMENDED ANNUAL REPORT
wiPO7? - ANNUAL REPORT

36 -- ANNUAL REPORT

 

Q4AI@012075 -. ANNUAL REPORT

 

 

04/26/2013 -- ANNUAL REPORT

http://search. sunbiz.org/inquiry/CorporationSearch/SearchResul...ORPORATION%2 0SERVICE% 20COMPANY&ilistNameOrderaSERVICE% 201400790

Doc 1-16 Filed 10/14/20 Page 14 of 42

   

View snage in PDP format

40/9/20, 11:03 AM

 

Page 3 of 4
Detail by Entity Name Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 15 of 42

 

24/3012

O12 -- ANNUAL RESORT

O4fe T0711 ANNUAL REPORT

    

REINSTAT

 

Op Bieo0s -- ANNUAL REPORT

02/06/2001 -- ANNUAL REPORT

 

 

 

  
  
    

WY ifftege in PDE fe

 

 

View image in

 

6 in POF format

in POP format

 

     

 

40/8/20, 11:03 AM

 

 

http://search.sunbiz.org/inquiry/C orporationSearch/SearchResul.,. ORPORATION% 20SERVICE%20COMPANY&listNameOrder =SERVICE% 207400790

Page 4 of 4
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 16 of 42

  

ag J
ea? 2 e
SARA
Gepartment of State / Division of Corporations ¢ Search Records / Search by Entity Name /

 

 

 

Detall by Entity Name

Florida Limited Liability Company
FIFTH FLORIDA LIVING OPTIONS LLC

Filing Information

Document Number 04000024410
FEVEIN Number XX-XXXXXXX
Date Filed 03/31/2004
State FL

Status ACTIVE

Principal Address

861 WEST LUMSDEN ROAD
BRANDON, FL 33511

 

Changed: 09/06/2007
Mailing Address

861 WEST LUMSDEN ROAD
BRANDON, FL 33511

Changed: 02/25/2017
Registered Agent Name & Address

CORPORATION SERVICE COMPANY
1201 HAYS STREET
TALLAHASSEE, FL 32301-2525

Authorized Person(s} Detail
Name & Address

 

Title MGRM

FLORIDA LIVING OPTIONS, INC.
861 WEST LUMSDEN ROAD
BRANDON, FL 33514

Title Authorized Representative

Cassiba, Joseph
861 WEST LUMSDEN ROAD
BRANDON, FL 33511

Title Authorized Representative

Wilson, Ronald J
861 WEST LUMSDEN ROAD
BRANDON, FL 33511

 

 

search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail 7inquirytype=EntityName &direction Type=Initial &searchNameOrder=FIFTHFLORIDALIVIN... 1/2
10/9/2020 Case 20-40375-KKS Doc 1-16 ihledisQid4/20 Page 17 of 42

Annual Reports

Report Year Filed Date
2018 04/12/2018
2019 04/11/2019
2020 01/23/2020

    

 

 

~ ANNUAL REPORT View |
O4/T2013 — ANNUAL REPORT View image in PDE vai :
View image in PDP format

   

 

View im

 

View it int

VWew image in POF format

  
 
    

View ima

View in

  
  
 
    
     
 

View image int

 

02/23/2010 -- ANNUAL REPORT

~ANNUAL REPOR:
SU 6/7006 -- ANNUAL REPORT

 

4
Ped

4

 

HAY

CA(25/2007 - ANNUAL REPORT ‘Vien

Gait 7/2008 -- ANNUAL REPORT View im

 
 

View

>

 

 

 
 

Case_20-40375-KKS Doc 1-16 Filed 10/14/20 Page 18 of 42 _ -

 

(Requestors Name}

{Address)

(Address)

(City/State/Zip/Phone #)

CJ WAIT

(Business Entity Name}

(_] Pick-up [[] Mai

(Document Number}

Certified Copies Certificates of Status

 

Special Instructions to Filing Officer:

Office Use Only

 

Mh

900031

i314 —DLObI--01d 9125.00

 

 

 

Sree ee
~ . +
. ot ~~
BE on ES
on maf
| fo
ae
3 i“ - eS oS
fe (£8 3
; =o SS
8S Ss
Pine
i Pens
i 2 N “2
yoo co =
az
Ope
S* §
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 19 of 42

COAPORATION SERYECE CEMPARY™

ACCOUNT NO. : 072100000032

REFERENCE : 534815 4323000
AUTHORIZATION :
COST LIMIT : $ PPD

se ee ee ee a ee ee ee

ORDER DATE : March 31, 2004

ORDER TIME i1:15 AM

SVP TAT ORT

Re A Oto Aa

er ee ee eee ee eee

o

gu & oth
oo Se
Eee <
Na
Ca

OR)
oP
\ we

a

av
%
ad
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 20 of 42

ARTICLES OF ORGANIZATION

FOR
FIFTH FLORIDA LIVING OPTIONS LLC

The undersigned, for the purpose of forming a Limited Liability Company under the Florida
Limited Liability Act, Chapter 608 of the Florida Statutes, hereby adopts the following Articles
of Organization:

Ti : NAME
A o
i = -t',
The name of the limited liability company is FIFTH FLORIDA LIVING OPTION ch BC S =
aan’ to |
ARTICLE I: ADDRESS Oe tt
ws
“eo se O
The mailing address and street address of the principal office of the Company is: Be, x
BAS
851 West Lumsden Road am
Brandon, Florida 33511 *

ARTICLE Ii: REGISTERED AGENT

The name and the Florida street address of the Company’s registered agent is:
Corporation Service Company
1201 Hays Street
Tallahassee, FL 32301
ARTICLE IV: DURATION

The period of duration for the Company shail be perpetual.

ARTICLE V: MANAGEMENT

The Company shall be managed by its sole member, Florida Living Options, Inc., a Florida not-
for-profit corporation.

ARTICLE VI: SE

The Corapany shall be operated exclusively for charitable purposes, within the meaning of
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (the “Code”} or
corresponding section of any future federal tax code.
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 21 of 42

ARTICLE Vii: INTERNAL AFFAIRS

The regulation of the internal affairs of the Company shall be set forth in the operating
agreement.

ARTICLE VOL: AMENDMENT

The Sole Member reserves the right to amend or repeal any provisions contained in these
Articles of Organization or any amendment to them.

ARTICLE IX: ORGANIZER

The name and address of the organizer of the company is:

William P. Crain
Attorney at Law
623 East Broadway
Centralia, TL 62801

By signature below, the Organizer swears, confirms and declares that the Company has at least
one {1} member.

ARTICLE X: COMMENCEMENT

In accordance with Section 608.409 of the Florida Statutes, the date when the Company’s
existence shall commence is the date of execution by the Organizer of these Articles of
Organization. In the event these Articles of Organization are not filed within the time period set
forth in Section 608.409 of the Florida Statutes, the date when the Company’s existence shall
commence is the date of filing with the Secretary of State.

IN WITNESS WHEREOF, the Organizer has signed these Articles of Organization on this 30th

ifliam P. Crain
__.._ Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 22 of 42

- TIFICATE OF DESI F AGEN

Having been named as registered agent to accept service of process for the Company at the place
designated in the foregoing Articles of Organization, | hereby accept the appointment as
registered agent and agree to act in this capacity. I further agree to comply with the provisions of
all statutes relating to the proper and complete performance of my duties, and I am familiar with
and accept the obligations of my position as registered agent as provided for in Chapter 608 of
the Florida Statutes.

Dated this 3(% day of Maoh _, 2004.

R 4 stered Agent

Cynthia L. Harris
as its agent
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 23 of 42

“Detail by Entity Name 10/9/20, 4:54 PM

 

Deoariment of Siste / Division of Comorations f Search Records | Search by Entity Name |

 

 

 

 

 

Detail by Entity Name
Florida Profit Corporation
CHINA TELETECH HOLDING, INC.

Filing information

Document Number P99000028316

FEVEIN Number XX-XXXXXXX

Date Filed 03/29/1989

State FL

Status INACTIVE

Last Event PENDING REINSTATEMENT
Event Date Filed 10/08/2020

Principal Address

8th ZHONGSHAN RD.

145 ENZHOU BiG LN.

UNIT 505, 5/F, B2 FUL] SQUARE

LIWAN DISTRICT, GUANGDONG 510150 CN

Changed: 01/23/2017
Mailing Address

8th ZHONGSHAN RD.

145 ENZHOU BIG LN.

UNIT 505, 5/F, B2 FULI SQUARE LIWAN DISTRICT
GUANGZHOU, GUANGDONG 510150 CN

 

Changed: 01/23/2017
Registered Agent Name & Address

CORPORATION SERVICE COMPANY
1201 HAYS STREET
TALLAHASSEE, FL 32301

Name Changed: 12/07/2016

 

 

Adladlennn Chanennd: 49IATINNAD

http://search. sunbiz.org/inquiry/GerporationSearch/SearchResul...&listNameOrder=C HINATECHNOLOGYTRADECENTERDEVE%20P 940000223070 Page 7 of 3
Detail by Entity Name Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 24 of 42 40/9/20, 4:51 PM

AUULSSS NerE lead tel. 12iWriaweiu
Officer/Dir r il
Name & Address

Tite CEO

LI, YANKUAN

8th ZHONGSHAN RD.

145 ENZHOU BIG LN.

UNIT 505, 5/F, B2 FULi SQUARE LIWAN DISTRICT
GUANGZHOU, GUANGDONG 510150 CN

Title CFO

YU, JANE

8th ZHONGSHAN RD.

145 ENZHOU BIG LN.

UNIT 505, 5/F, B2 FUL] SQUARE LIWAN DISTRICT
GUANGZHOU, GUANGDONG 510150 CN

Title Chairman, Director

YANG, KUNYUAN

8th ZHONGSHAN RD.

145 ENZHOU BIG LN.

UNIT 505, S/F, B2 FULE SQUARE LIWAN DISTRICT
GUANGZHOU, GUANGDONG 510150 CN

Title Director

YU, QING

8th ZHONGSHAN RD.

145 ENZHOU BIG LN.

UNIT 505, S/F, B2 FUL] SQUARE LIWAN DISTRICT
GUANGZHOU, GUANGDONG 510150 CN

Title Director

Li, JIEWE!

8th ZHONGSHAN RD.

145 ENZHOU BIG LN.

UNIT 505, S/F, B2 FUL] SQUARE LIWAN DISTRICT
GUANGZHOU, GUANGDONG 510150 CN

Annual Reports

 

 

Banat Vane Citad Manta

hitp://search.sunbiz.org/Inquiry/CorporationSearch/SearchResul...&listNameOrder=CHINATECHNOLOG ¥ TRADECEN TERDEVE%20P940000293070 Page 2073
Detail by Entity Name

 

AV PWwIL FoOE Crew Eras

2015 04/10/2015
2016 12/07/2016
2017 01/23/2017

Document Images

 

3/2017 - ANNUAL REPORT

{07/2016 -- Reinstatement

 

OUes/2009 -~ Amendment

OV/23/2008 -- CORAPREIVWP:

OF /SO/2007 ~ ANNUAL REPORT

 

(2007 - Name Change

03/07/2896 - ANNUAL REPORT

12/05/2005 ~ Amended and Restated Aricies

95/02/2005 -- ANNUAL REPORT

 

 

8/2003 -- ANNUAL REPORT

 

B5/02/2001 -- ANNUAL REPORT

BS/Oe/2000 -- ANNUAL REPORT

View in

View ime

Case 20-40375-KKS Doc 1-16

View image in POF format

View image in PDF f

Filed 10/14/20 Page 25 of 42

  
    

View image in PDF

 

View im

 

 

  
  
   

F format

 

 

View image in |

 
 
 

View image in PDF format

View image in}

3
<
/o
.
3
3
2

format

format

 

Oaf2or1 909 -- Domestic Prafit

 

 

10/9/20, 4:51 PM

 

 

http://search.sunbiz.org/inquiry/CorporationSearch/SearchResut...&listNameOrder=CHINATECHNOLOGYTRADECENTERDEVE%20P9400002939070

Page 3 of 3
   

Case 20-40375-KKS Doc 1-16

Filed 10/14/20 Page 26 of 42

 

SPIEGEL & Utrera, P.A.

(Requestor’s Name}

343 ALMERIA AVENUE

CORAL GABLES, FL_ 33134 - (305) 445-2700

2.
3.
4,

S¥HV VIVE
39 AMWLAYOAS
ZE:01HY 62 YH 66

yoniodd Jas°
WLS

 

gas

OFFICE USE ONLY

 

CORPORATION NAME(S) & DOCUMENT NUMBER(S) {if known)
1.

 

[I Mail our LJ wit wait L_] Photocopy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i Certificate of wave
JNEW FILINGS oo) Lo Ss" AMENDMENTS
Y | Profir Amendment
NonProfit Resignation of R.A., Officer/Director
Limited Liability Change of Registered Agent _
Domestication Dissolution/ Withdrawal
Other ~
[_GTRER TINGS | QUALIFICATION _
Annual Report Foreign
Fictitious Name Limited
Name Reservation Partnership

 

 

 

 

99 HAR 29. AM & Of

.
n

-

 

 

 

Rein emery

 

Trademark

 

 

 

 

 

 

i,

AHO Be isa Ss

“29 /53--O 1034-005
eee 7D DD

7 e593, OO

 

 

Examiner’s Initials

 

 

 

ey agbpee

hy 6
yy

 
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 27 of 42

 

AVALON DEVELOPMENT ENTERPRISES, INC.
Pege T

ARTICLES OF INCORPORATION Fe S _

OF 28

=o = TT

AVALON DEVELOPMENT ENTERPRISES, ING. F oy

The undersigned subscriber to these Articles of Incorporation is-4 natural person
competent to contract and hereby form a Corporation for profit under Chapter 607 of

the Florida Statutes. --

ARTICLE 1 - NAME a

The name of thé Corporation is AVALON DEVELOPMENT ENTERPRISES, INC.,
‘{hereinafter, “Corporation"}.

ARTICLE 2 - PURPOSE OF CORPORATION

The Corporation shall engage in any activity or business permitted under the

laws of the United States and of the State of Florida. =

ARTICLE 3 - PRINCIPAL OFFICE lee

The address of the principal office of this Corporation is 8700 64th Street
North, Pinellas, Florida 33782 and the mailing address is the same. ~

ARTICLE 4 - INCORPORATOR . .
The name and street address of the incorporator of this Corporation is:
Elsie Sanchez So

343 Almeria Avenue L
Coral Gables, Florida 33134

ARTICLE 5- OFFICERS __ _

The officers of the Corporation shall be:

President: Marquerite Godels
Vice-President: Charles P. Gedels =
Secretary: Charlies P. Godels —
Treasurer: ' Charles P. Godels =
whose addresses shall be the same as the principal office of the Corporation.
Se SS aaeiad
GNM SPIEGEL 2 UTRERA PA.
LSE EE eee

LAWYERS =
wow. ameriiawyer®,com ae
343 ALMERIA AVENUE CORAL GABLES, FL 33134 - (305) 445-2700 - (800) 603-3900 - Facsii@_e (305) 447-3900
MAILING ADDRESS ~ PosT OFFICE Box 144479, Cora GABLES, FL 33114-4479

Serge eine.
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 28 of 42

AVALON DEVELOPMENT ENTERPRISES, INC.
Page 2

ARTICLE G - DIRECTOR(S) _ —

The Director{s) of the Corporation shall be: .

Charles P. Godels
Marquerite Godels

li is

whose addresses shall be the same as the principal office of the Corporation.

ARTICLE 7 - CORPORATE CAPITALIZATION

7.1. The maximum number of shares that this Corporation 1s authorized to
have outstanding at any time is SEVEN THOUSAND FIVE HUNDRED (7,500} shares
of common stock, each share having the par value of ONE DOLLAR {$1.00},

7.2 No holder of shares of stock of any class shail have any preemptive right
to subscribe to or purchase any additional shares of any class, or any bonds or
convertible securities of any nature; provided, however, that the Board of Director(s}
may, in authorizing the issuance of shares of stock of any class, confer any
preemptive right that the Board of Director(s} may deem advisable in connection with
such issuance. ~

7.3 The Board of Director(s) of the Corporation may authorize the issuance
from time to time of shares of its stock of any class, whether now or hereafter
authorized, or securities convertible into shares of its stock of any class, whether now
or hereafter authorized, for such consideration as the Board of Director{s) may deem
advisable, subject to such restrictions or limitations, if any, as may be set forth in the
bylaws of the Corporation.

7.4 The Board of Director(s) of the Corporation may, by Restated Articles of
Incorporation, classify or reclassify any unissued stock from time to time by setting
or changing the preferences, conversions or other rights, voting powers, restrictions,
limitations as to dividends, qualifications, or term or conditions of redemption of the
stock.

 

 

ANGI) SPIEGEL &UTRERA PA.

LAWYERS —
www amerilawyer®.com 1
343 ALMERIA AVENUE CORAL GABLES, FL. 33134 - (305) 445-2700 - (800) 603-3900 - FACSIMILE (305) 447-8900 ~
MAILING ADDRESS - PosT OFFICE Box 144479, CORAL GABLES, FL 33114-4479
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 29 of 42

AVALON DEVELOPMENT ENTERPRISES, INC.
Page 3

ARTICLE 8 - SHAREHOLDERS’ RESTRICTIVE AGREEMENT

All of the shares of stock of this Corperation may be subject toa Shareholders’
Restrictive Agreement containing numerous restrictions on the rights of shareholders
of the Corporation and transferability of the shares of stock of the Corporation. A
copy of the Shareholders’ Restrictive Agreement, if any, is on file at the principal
office of the Corporation.

ARTICLE 9 - POWERS OF CORPORATION

The Corporation shall have the same powers as an individual to do all things
necessary or convenient to carry out its business and affairs, subject to any limitations
or restrictions imposed by applicable law or these Articles of Incorporation.

ARTICLE 10 - TERM OF EXISTENCE

-

This Corporation shall have perpetual existence. ~~ =

ARTICLE 11 ~ REGISTERED OWNER(S) | ~

The Corporation, to the extent permitted by law, shall be entitled to treat the
person in whose name any share or right is registered on the books of the Corporation
as the owner thereto, for all purposes, and except as may be agreed in writing by the
Corporation, the Corporation shall not be bound to recognize any equitable or other
claim to, or interest in, such share or right on the part of any other person, whether
or not the Corporation shall have notice thereof. 7

ee SR

 

GM) SPIEGEL & UTRERA PA.

LAWYER
www.amerilawyer®, com
343 ALMERIA AVENUE CorAL GABLES, FL 33134 - (305) 445-2700 - (860) 603-3900 - Facsiine (305) 447-8906 .
MAILING ADDRESS - Post Office Box 144479, CORAL GaBLes, FL 33114-4470
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 30 of 42

AVALON DEVELOPMENT ENTERPRISES, INC.
Page 4

ARTICLE 12 - REGISTERED OFFICE AND REGISTERED AGENT

 

The initial address of registered office of this Corporation is Spiegel & Utrera,
P.A., located at 343 Almeria Avenue, Coral Gables, Florida 33134. ~The name and
address of the registered agent of this Corporation is Spiegel & Utrera, P.A., 343
Almeria Avenue, Coral Gables, Florida 331234. Se

ARTICLE 13 - BYLAWS . —

The Board of Director(s) of the Corporation shall have power, without the
assent or vote of the shareholders, to make, alter, amend or repeal the Bylaws of the
Corporation, but the affirmative vote of a number of Directors equal to a majority of
the number who would constitute a full Board of Director(s) at the time of stich action
shall be necessary to take any action for the making, alteration, armendment or repeal
of the Bylaws. ~

ARTICLE 14 - EFFECTIVE DATE _

These Articles of incorporation shall be effective immediately upon approval of
the Secretary of State, State of Florida.

ARTICLE 15- AMENDMENT _ as

The Corporation reserves the right to amend, alter, change or repeal any
provision contained in these Articles of Incorporation, or in any amendment hereto, or
to add any provision to these Articles of Incorporation or to any amendment hereto,
in any manner now or hereafter prescribed or permitted by the provisions of any
applicabie statute of the State of Florida, and all rights conferred upon sharehoiders
in these Articles of Incorporation or any amendment hereto are granted subject to this
reservation. 7

 

a SPIEGEL & UTRERA, PA.

LAWYERS _
www amerilawyer® com ae
343 ALMERIA AVENUE CORAL GABLES, FL 33134 - (305) 445-2700 - (800) 603-3900 - FACSIMILE (305) 447-8900
MAILING ADDRESS - PosT OFFICE Box 144479, CorAL GABLES, FL 33114-4479
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 31 of 42

IN WITNESS WHEREOF, | have hereunto set my hand and seal, acknowledged
ong fagficies of Incorporation under the laws of the State of Florida,

and filed the fore
this MA _

 
 

 

Elsie-S4nchez, Incofperator C ) _

ACCEPTANCE OF REGISTERED AGENT DESIGNATED .
IN ARTICLES OF INCORPORATION _ eo

Spiegel & Utrera, P.A., having a business office identical with the registered
office of the Corporation name above, and having been designated as the Registered
Agent in the above and foregoing Articles of Incorporation, is familiar with and accepts

le provisions of

the obligations of the position of Registered Agent under the applicab

the Florida Statutes.

Spiegel & Wtrera, P.A.

By:
Natalia Utrdra, Vice President

 

 

 

 

3 SS
>S = =
=e 3B FT
2 hp Se,
wo wo uo
[2 = >»
cog MH
as 2 Fy
SF 8

NM) SPIEGEL & UTRERA PA ~

LAWYERS oo =
MILE (305) 447-8900

www amerilawyer®.com —
VENUE CORAL GABLES, FL 33134 - (305) 445-2700 - (800) 603-3900 - Facs

Mart we Annmerece _ Pace Ceces Rav 144470 Ceanar Clanrnea ET g9714 AAT

343 ALMERIA A
Detail by Entity Name

 

Case 20-40375-KKS Doc 1-16 Filed 10/14/20

Page 32 of 42

10/9/20, 4:08 -

 

 

hitp://search.sunbiz.org/inquiry/CorporationSearch/SearchResul...&listNameOrder=CHINATECHNOLOGY TRADECENTERDEVE%20P940000293070

vetail oy Entity Name
Foreign Profit Corporation
CHINA TELECOM (AMERICAS) CORPORATION

Elling information

Document Number F45000002262
FEVEIN Number XX-XXXXXXX
Date Filed 05/21/2015
State DE

Status ACTIVE

Principal Address

607 HERNDON PARKWAY, SUITE 201
HERNDON, VA 20170

Mailing Address

607 HERNDON PARKWAY, SUITE 201
HERNDON, VA 20170

Registered Agent Name & Address

COGENCY GLOBAL INC.
115 NORTH CALHOUN ST., STE. 4
TALLAHASSEE, FL 32301

 

Name Changed: 12/07/2016

Address Changed: 12/07/2016

Officer/Rirector Detail
Name & Address

Title Secretary, Officer
FIALLO, LUIS

4124 TROWBRIDGE ST
FAIRFAX, VA 22030

ae wer

 

Page 1
Detail by Entity Name Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 33 of 42 40/9/20, 4:08 Pl

Hite ifeasurer, Wmicer

ZHANG, XIAOFENG
2913 TIMBER WOOD DAY
HERNDON, VA 20171

Title President, Director
AU, TAN

607 HERNDON PARKWAY, SUITE 201
HERNDON, VA 20170

Annual Reports

Report Year Filed Date

2018 01/23/2018 ’
2019 02/13/2019

2020 02/17/2020

Document images

 

 

 

 

hitp://search.sunbiz.org/Inquiry/CorporationSearch/SearchRasul...alistNameOrder=CHINATECHNOLOGYTRADECENTERDEVE%20P 940000292070 Page 2 of -
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 34 of 42

Detail by Entity Name 10/9/20, 3:17 PM

  

Depariment of Siate / Division of Corporetions / Search Records / Search by Entity Name /

 

Detail by Entity Name
Foreign Profit Corporation
COASTAL INTERNATIONAL SECURITY, INC.

Cross Reference Name

CIS, INC.

Filing Information

Document Number FO0000002927
FEVEIN Number XX-XXXXXXX
Date Filed 05/25/2000
State sc

Status INACTIVE
Last Event REVOKED FOR ANNUAL
REPORT

Event Date Filed 09/25/2020
Event Effective Date NONE
Principal Address

7 Infinity Loop

Espanola, NM 87532

Changed: 01/12/2017
Mailing Address

7 Infinity Loop
Espanola, NM 87532

Changed: 04/19/2018
Registered Agent Name & Address

CORPORATION SERVICE COMPANY
1201 HAYS STREET
TALLAHASSEE, FL 32301

Name Changed: 04/11/2017

 

http://search.sunbiz.org/lnquiry/CorporatianSearch/SearchResultDe...§35-a521-chO619dib9bd&searchTerm=CIS&listNameOrder=CIS%202538490

 

Page i of 3
Detail by Entity Name Case 20-40375-KKS Doc 1-16 Filed 10/14/20 Page 35 of 42 10/9/20, 3:47 PM

Address Changed: 04/11/2017
Officer/Director Detaii

Name & Address

Title President

Singh, Sukhwinder

7 Infinity Loop
Espanola, NM 87532
Title Secretary

Khalsa, Sirichand Kaur
7 Infinity Loop
Espanola, NM 87532
Title VP

Khalsa, Mehtab Singh
7 Infinity Loop
Espanola, NM 87532
Title Director

Khaisa, Krishan Shiva Singh
7 Infinity Loop
Espanola, NM 87532

Title Director

Anthony, Gurubachan Singh
7 Infinity Loop
Espanola, NM 87532

Title Director

Rice , John

7 infinity Loop
Espanola, NM 87532
Title Director

Khatsa, Amrit Singh

7 Infinity Loop
Espanola, NM 87532

 

 

nttp://search.sunbiz.org/lnquiry/CorporationSearch/SearchResultDe...535-a521-ch0619dfbSbd&searchterm=CiSalistNameCrder=CIS% 202538490 Page 2 of 3
Case 20-40375-KKS

Detail by Entity Name

Title Director

Kaur Khaisa, Siri Ram
7 Infinity Loop
Espanola, NM 87532

Annual Reports
Report Year Filed Date

2017 01/12/2017
2018 04/19/2018
2019 01/25/2019

Document Images

19 -- ANNUAL REPORT

 

04/18/2078 -- ANNUAL REPORT

i eeG i? ANNUAL REPORT

 

   

View image in
DSi 712018 - ANMUIAL REPORT View image in PI
O3/17/2815 -- ANNUAL REPORT View image in FI
O2/24/2014 —- ANNUAL REPORT fiew j
GAM (2073 -- ANNUAL REPORT

04/30/2012 — ANAUAL REPORT

ANNUAL REPORT

 

-- 4NNUAL REPORT

   

(2006 -- ANNUAL REPORT
O4:G8/2005 ~ ANNUAL REPORT

OF ef 2008 -- ANNUAL REPORT

  
 

   

us

    

4/2003 -- ANNUAL REPORT

 

Doc 1-16

 

 
   
 
   
  
  
 
  
 
  
   
 

Filed 10/14/20 Page 36 of 42

10/8/20, 3:17 PM

 

 

ntip://search.sundiz.org/inquiry/CorporationSearch/SearchResultDe...535-a521-cbO619dfbGbd&searchTerm=CIS&listNameOrder=CIS%202538490

Page 3 of 3
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 37 of 42

5062927 °

TRANSMITTAL LETTER

 

To: ‘Registration Section
Division of Corporations
SUBJECT: __ Coastal International Security, Inc (CIS,Iiic)
(Name of corporation - must include suffix)

Dear Sir or Madam:

The enclosed “Application by Foreign Corporation for Authorization to Transact Business in Florida”,
” “Certificate of Existence”, and check are submitted to register the above referenced foreign corporation to
transact business in Florida.

Please return all correspondence concerning this matter to the following:
-- SONOS S 35892 -— ah. sj

 

 

 

 

Jeanette I, Hurt, President/ CEO.” . . 454heeho--9insr—ags
(Name of Person) PREC eeeeETOL OO,
Coastal International Security, Inc. uo “ee a
(Firm/Company)
600 Azalea Drive North
(Address)
Surfside Beach, South Carolina 29575
(City/State/Zip)

Should you need to call someone concerning this matter, please call: 4 a,

 

Sa S
po
me om
Jeanette I. Hurt. a (843) 238-9080 aie so Tl ;
(Name of Person) (Area Code & Daytime Telephone Number): S30 7
Pros iT} ~
“RO
Si &
STREET ADDRESS: MAILING ADDRESS; Sm Nm
= or
Registration Section Registration Section ;
Division of Corporations Division of Corporations VV iy
409 E. Gaines St. P.O. Box 6327
Tallahassee, FL 32399 Tallahassee, FL 32314 Ss bs

Enclosed is a check for the following amount:

© $70.00 Filing Fee © $78.75 Filing Fee& © $78.75 Filing Fee & 1 $87.50 Filing Fee,
Certificate of Status Certified Capy Certificate of Status &
Certified Copy
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 38 of 42

 

 

ee

Se
FLORIDA DEPARTMENT OF STATE
Katherine Harris ~
Secretary of State

May 5, 2000

JEANETTE |. HURT
600 AZALEA DRIVE NORTH
SURFSIDE BEACH, SC 29575

SUBJECT: CIS, INC.
Ref. Number: W/G0000011846

We have received your document for CIS, INC. and your check(s} totaling
$70.00. However, the document has not been filed and is being retained in this
office for the following:

The name designated in your document is not available. Therefore, the
corporation must adopt an alternate name for use in the state of Florida. To
adopt an alternate name the corporation must submit a corporate resolution by
the board of directors adopting the alternate name for use in the state of Florida.
Please note the corporate resolution must be signed by the chairmanz iceS
chairman, or an officer of the corporation. The alternate name must co ma

corporate suffix. Such suffixes include: Corporation, Corp., Incorporated; ric., = Ty

Company, and CO. AZ ony =
ao A

Please RETURN ALL DOCUMENTATION to the ATTENTION of dhe 8

DOCUMENT SPECIALIST indicated. “,. im
Sz &

Piease retum your document, along with a copy of this letter, within 60 days-or RO

your filing will be considered abandoned. —e

if you have any questions concerning the filing of your document, piease call
(850) 487-6097.

Michael Mays
Document Specialist Letter Number: 200A00025031

Tiiwision of Carnaratans PO BLY 2907 MAt.tnne.. T8243. aan
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 39 of 42

* " APPLICATION BY FOREIGN CORPORATION FOR AUTHORIZATION TO TRANSACT
BUSINESS IN FLORIDA

IN COMPLIANCE WITH SECTION 607.1503, FLORIDA STATUTES, THE FOLLOWING IS SUBMITTED TO
REGISTER A FOREIGN CORPORATION TO TRANSACT BUSINESS IN THE STATE OF FLORIDA.

_. _{Cis,Inc)

(Name of corporation; must include the word “INCORPORATED”, “COMPANY”, “CORPORATION” or
words or abbreviations of like import in language as will clearly indicate that it is a corporation instead of a
natural person or partnership if not so contained in the name at present.)

I

 

 

 

9 South Carolina 3. XX-XXXXXXX
{State or country under the law of which it is incorporated) (FEI number, if applicable)
4. March 18, 1999 5. Perpetual
(Date of incorporation) (Duration: Year corp. will cease te exist or “perpetual”)

6, UPON QUALIFICATION

(Date first transacted business in Florida. If corporation has not transacted business in Florida, insert “upon qualification.”) -
(SEE SECTIONS 607.1501, 607.1502 and 817.155, F.S.}

7,,000 Azalea Drive North, Surfside Beach, SC 29575

 

 

 

 

 

 

(Principal office address)
p000 Azalea Drive North, Surfside Beach, SC 29575
(Current mailing address)
. mn 3
g, Security Officer/Guard Services =o 9°
(Purpese(s) of corporation authorized in home state or country to be carried out in state of Floridajeri = 7
9. Name and street address of Florida registered agent: (P.O. Box or Mail Drop Box NOT aéceptablSy rT
. / Petey fr]
25
Office Address: 401 S.E. 3rd Street, #201 - . Sx Ny
Dania Beach Florida 33004
(Zip code)

10. Registered agent’s acceptance:

Having been named as registered egent and to accept service of process for the above stated corporation at the place designated
in this application, I hereby accept the appointment as registered agent and agree to act in this capacity. I Jutther agree to
comply with the provisions of all statutes relative to the proper and complete performance af my duties, and I am familiar with
and accept the obligations of my position as registered agent.

(Registered agent’s signature) ,

Li. Attached is a certificate of existence duly authenticated, not more than $0 days prior to delivery of this application to the
Department of State, by the Secretary of State or other official having custody of corporate records in the jurisdiction under the law
of which it is incorporated.
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 40 of 42

RESOLUTION OF BOARD OF DIRECTORS
(Please print er type)

T, the undersigned Jeanette TL, Hurt , do hereby certify

(Name)

 

that this Resolution of the Board of Directors of

C TS Lane: . .
, (Corporate Name)

a corporation duly organized and existing under the laws of the State of South Carolina.

was duly adopted on

_o//A__ 200

 

Be it resolved, that £25, dae
, (Corporate Name)

organized and existing in the State of South Caro lina hereby adopts the name

 

 

Coastal International Security, Inc, for use in Florida.
_—_
tn
i SS
Too
Dated:_5/12/2000 oO Se =
os rca
some Ss CN Me
C RE of either Chairman, Vice Chairman or any officer pin =
. oo
Smt
. = =

Jeanette IT. Burt
Type or print Name

INHS19(1/00)

Cai.
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 41 of 42

      

  
  

           

    

BAY. TUAN TN GUID Nid Usa sd NCATE UO TEE VIAN Nra MIG NIOrdNTAUCAUCANiGNSd NIAID ONO UIA NG DiC Ura MTA NCO WUELICSONN NE

ve

The State of South Carolina

£,

ewig SS J. “~ ced 2

+"
Ky

        
  
 
 
 
     

2 ane

AEST

a

Nia

vr

     
 
    
   
  
   
     
    
    
    
   
      

Office of Secretary of State Jim Miles

LU LIT

 

           
      
  
  
  
     
     

 

I Certificate of Existence
E 4 i, Jim Miles, Secretary of State of South Carolina Hereby certify that:
= CIS INC.,
Fe a corporation duly organized under the laws of the State of South Carolina on
c= March 18th, 1999, and having a perpetual duration unless otherwise indicated =
[| below, has as of the date hereof filed all reports due this office, paid allfees,taxes [By
a and penalties owed to the Secretary of State, that the Secretary of StatesHias nee =|
a mailed notice to the Corporation that it is subject to being dissolved by adiniinistrative fez!
S action pursuant to Section 33-14-210 of the South Carolina Code, and thatthe=  -y =I
‘S corporation has not filed articles of dissolution as of the date hereof. 22: y =|
me 2.2 2 =|
= Given under my Hand and the Great Seal of Fe
i the State of South Carolina this -T4ih day of gy
= April, 2000. |
a |
= =
Ss ea
= =
= e =)
ea =
= \ =
BS _ Jim Miles, Secretary of State =

a

IETESAOR TEP ATATIN DOP NDNDUE AD APEPINTE DPN D PRD UPI CLO ADAP Ul COURT CE NEAUPUEN
Case 20-40375-KKS Doc1-16 Filed 10/14/20 Page 42 of 42

12, Names and business addresses of officers and/or directors:
‘A. DIRECTORS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chairman:
Address:
Vice Chairman:
Address:
Director:
Address:
_ Director:
Address:
B. OFFICERS
. : _ Se gS
President: Jeanette Tone Hurt Mo
fy OEE
Address: 600 Azalea Drive North a = 7
Mia RS
Surfside Beach, SC 29575 Mm an FL
Vice President: Paul Milton Hurt es st
. 22 9
Address: 600 Azalea Drive North om >

 

‘ Surfside Beach, SC 29575

 

Secretary;

 

Address:

 

 

Treasurer:

 

Address:

 

 

 

NOTE: If necessary, you may attach an addendum to the application listing additional officers and/or directors.

13, camztiz. v5 Ql _
Cy

(Signature of Chairman, Vice Chairman, or any officer listed in number 12 of the application)

 

14, Jeanette Ione. i des
. (Typed or printed name and capacity of person signing application)
